Citation Nr: 1135176	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  02-19 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for cirrhosis of the liver as secondary to hepatitis C.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2001 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Boston, Massachusetts.  The Veteran testified before the undersigned Veterans Law Judge in May 2003; a transcript of that hearing is associated with the claims file.

Following a remand of this appeal in October 2003, the Board denied the Veteran's claims for service connection for hepatitis C with cirrhosis of the liver and residuals of a left calf injury in an April 2006 decision.  The Veteran appealed the Board's April 2006 decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2007 Joint Motion for Remand, which was granted by Order of the Court in December 2007, the parties (the Secretary of VA and the Veteran) determined that a remand was warranted for the issues of entitlement to service connection for hepatitis C and cirrhosis of the liver.  The issue of entitlement to service connection for residuals of a left calf injury was dismissed pursuant to Rule 42.  

Thereafter, in March 2008, the Board remanded the issues on appeal for further evidentiary and procedural development.  The Board also requested an opinion in January 2011 from a Veterans Health Administration (VHA) medical expert.  Following receipt of the VHA opinion in April 2011, the Veteran and his representative were provided a copy of the opinion and provided a period of sixty days to respond.  The Veteran responded in June 2011 that he had no additional evidence to submit.


FINDINGS OF FACT

1.  The competent and probative evidence is, at the very least, in genuine equipoise as to whether the Veteran's hepatitis C is causally related to exposure to blood products while serving as a medical corpsman on active duty.

2.  The competent and probative evidence establishes that cirrhosis of the liver is due, in part, to the Veteran's hepatitis C.


CONCLUSIONS OF LAW

1.  Hepatitis C was incurred during the Veteran's active duty service.  38 U.S.C.A. §§  1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  Cirrhosis of the liver is proximately due to service-related hepatitis C.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist 
and Other Due Process Considerations

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  Similarly, the Board need not discuss whether there was substantial compliance with its October 2003 and March 2008 remands because any failure to complete the Board's remand directives is moot in light of the fact that it is awarding the full benefits sought on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).

Legal Criteria and Analysis

The Veteran served on active duty from September 1971 to September 1973.  He asserts that he is entitled to service connection for hepatitis C and cirrhosis of the liver on the basis that hepatitis C is the result of his service as a medical corpsman while on active duty in Germany and cirrhosis of the liver is due to hepatitis C.  The Veteran testified that he did considerable suturing in his capacity as a medic, sometimes without gloves.  Thus, there were many occasions during service when he came into contact with blood products.  He also testified that he experienced a number of accidental needle sticks while performing his duties.  

Hepatitis C

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  

Post-service medical evidence establishes that the Veteran was first diagnosed with hepatitis C in June 1996.  At such time, his relevant history included abnormal liver function dating back to 1990, a positive test for the antibody to hepatitis B core antigen (HBc Ab) in August 1990, and a history of alcohol use and abuse since age fourteen.  Shortly after being diagnosed with hepatitis C, a December 1996 liver biopsy revealed micronodular cirrhosis.  Although treating physicians suspected his cirrhosis was alcoholic-type, hepatitis C could not be excluded as a causal or aggravating factor.

Pertinent to the current appeal, the record indicates that the Veteran has multiple in-service and post-service risk factors for hepatitis.  First, service personnel records confirm that he served as a battery aidman and medical corpsman in Germany from March 1972 to September 1973.  Thus, the Board finds his lay statements to be credible and sufficient evidence of exposure to blood products during service.  See 38 U.S.C.A. § 1154(a) (West 2002) (stating that due consideration must be given to the places, types, and circumstances of a veteran's service).  The record also indicates that the Veteran used intravenous (IV) drugs both during and after military service.  

For purposes of determining whether service connection is warranted for hepatitis C, the Board is only concerned with whether the Veteran's hepatitis C is etiologically related to an in-service risk factor/exposure.  Furthermore, the Board may only consider whether the competent and probative evidence establishes that hepatitis C is etiologically related to in-service exposure to blood products because, for claims filed after October 31, 1990, VA law prescribes that service connection is not warranted if a disability is the result of abuse of alcohol or drugs.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2010).  

The record contains a number of medical opinions regarding the etiology of the Veteran's hepatitis C.  First, the Veteran's treating physician, a hepatitis specialist, submitted opinions dated in October 2001 and May 2003 which suggest a possible nexus between the Veteran's duties as a medical corpsman and his current hepatitis C.  Unfortunately, such opinions do not indicate knowledge of the Veteran's other high risk activities (i.e., IV drug use during and after military service).  Thus, this opinion is of limited to no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that the relevant inquiry when assessing the probative value of a medical opinion is whether the opinion reflects application of medical principles to an accurate and complete medical history).  

Also of record is a May 2001 VA medical opinion which discusses both the Veteran's in-service IV drug use and his exposure to blood products while serving as a medic.  The examiner opined that hepatitis C is "as likely as not caused by his activities during his military tour of duty."  Unfortunately, the VA examiner did not specify which activit(ies), IV drug use and/or medical corpsman, may have "caused" hepatitis C.  Such distinction is important because, as previously discussed, no compensation shall be paid if the disability is a result of the person's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

A May 2004 VA opinion indicates that the Veteran's hepatitis C "is less than likely due to military duty, as he was a corpsman exposed to blood products," that "[i]t is more likely than not that hepatitis C was induced by his use of IV drugs," and that "one cannot completely rule out that he was not exposed to hepatitis C while on active duty as a corpsman."  The Board found these statements unclear and ultimately conflicting; thus, it requested a new medical opinion in March 2008.  The new opinion, dated in December 2008, acknowledges that blood exposure and IV drug use are both "possible" causes of the Veteran's hepatitis C.  The reviewing physician concluded, however, that "it is not possible to determine the cause of . . . [the Veteran's] . . . hepatitis C without invoking conjecture or speculation."  The December 2008 VA opinion was provided by a physician board-certified in cardiology and internal medicine; there is no indication that he had any background or training in hepatology.  

Noting that all of the above opinions were either based on an incomplete factual history, did not provide an answer to the relevant question(s) on appeal, or were from a physician of the wrong medical specialty, the Board, in January 2011, requested a medical opinion from a gastroenterologist who specializes in hepatology pursuant to its authority under Part 20 of Title 38 of the Code of Federal Regulations.  See 38 C.F.R. § 20.901 (2010) (stating that the Board may obtain a medical opinion from an appropriate VHA health care professional on medical questions involved in the consideration of an appeal when such opinion is needed for equitable disposition of an appeal).  The resultant opinion, dated in April 2011, acknowledges that it is not possible to determine with 100 percent certainty when and how the Veteran became infected with hepatitis C due to factors such as a lack of symptoms with acute infection and an absence of serological testing for hepatitis C in the 1970s and 1980s.  Relevant to this appeal, however, the reviewing physician stated that both the Veteran's service-related healthcare work and IV drug use both during and after service constituted reasonable risk factors for hepatitis C.  In terms of which risk factor is likely responsible for the Veteran's current condition, the physician indicated that it cannot be determined "which [risk factor] is more likely."  In other words, it is at least as likely as not that the Veteran's hepatitis C is the result of exposure to blood products while performing the duties of a battery aidman and medical corpsman in Germany from March 1972 to September 1973.  

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

Here, the Board finds the April 2011 VHA opinion to be the most comprehensive, and thus, the most probative, opinion of record on the subject of whether the Veteran's hepatitis C is related to military service.  The opinion is written by a physician who has "managed viral hepatitis patients and studied viral hepatitis pathogenesis," it is based upon a review of the entire claims file, including the various other etiological opinions discussed above, and it contains a reasonable explanation for why hepatitis C is at least as likely related to exposure to blood products during healthcare work.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Evans v. West, 12 Vet. App. 22, 30 (1998) (stating that the Board is free to favor one medical opinion over another provided it offers an adequate basis for doing so).  Therefore, in light of this opinion, and with consideration of the benefit-of-the-doubt rule, the Board concludes that service connection is warranted for hepatitis C.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 C.F.R. § 3.102.

Cirrhosis of the Liver

Turning to the issue of whether service connection may be awarded for cirrhosis of the liver, the Board notes that service connection is warranted for a disability when the evidence demonstrates that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2010).  Additionally, service connection is warranted for a disability which has been chronically worsened by a service-connected disease or injury.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

As previously discussed, the Veteran contends that he developed cirrhosis of the liver as a result of hepatitis C.  Contemporaneous medical records indicate, however, that treating physicians suspected that his cirrhosis was the result of heavy alcohol use since age fourteen.  Nevertheless, such physicians acknowledged that hepatitis C could not be excluded as a causal or aggravating factor.  

Following a review of the Veteran's claims file, the VHA specialist opined in April 2011 that "it is highly likely that cirrhosis of the liver is caused by [hepatitis C] as well as alcohol."  In providing such opinion, the reviewing physician noted that hepatitis C can cause liver cirrhosis, typically after one to two decades of chronic infection.  Therefore, given that it is at least as likely as not that the Veteran was infected during service (i.e., the 1970s), it is not unreasonable to not find a diagnosis of cirrhosis until the 1990s.  Also relevant to the physician's opinion was the absence of alcoholic hyaline in the Veteran's liver (per the contemporaneous record) as well as the fact that his liver enzyme profile "showed a consistent ALT>AST pattern, unlike the AST>ALT pattern typical in alcoholic hepatitis."  Finally, the VHA specialist noted that alcohol is a known accelerant of hepatitis C-associated liver disease, thereby explaining the role alcohol plays in his current condition.  

The Board does not dispute that alcohol use may have played a role in the Veteran's cirrhosis of the liver.  However, in evaluating the evidence pertaining to the etiology of this disease, the Board finds the April 2011 VHA opinion to be the most probative evidence of record based on the fact that it was provided by a specialist and contains reference to specific clinical findings that support an opinion that cirrhosis is due to hepatitis C, rather than alcohol use.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Evans, 12 Vet. App. at 30.  Regardless, the Board notes that even if it found the Veteran's contemporaneous medical records to be more probative, such evidence still supports an award of service connection based on aggravation.  As noted above, while treating physicians identified alcohol use as the likely cause of the Veteran's cirrhosis, they noted that the "combination of alcohol and hep[atitis] C is bad" and that one strategy for "try[ing] to prevent worsening of his liver disease . . . [was] . . . to get rid of his hep[atitis] C."  Such notation, combined with the statement of the December 2008 VA opinion that hepatitis C will aggravate alcohol-induced cirrhosis and vice versa, indicates that hepatitis C, at a minimum, plays some part in the Veteran's current liver disease.  Therefore, affording all reasonable doubt in favor of the Veteran, the Board finds that service connection for cirrhosis of the liver should be granted as secondary to hepatitis C.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for hepatitis C is granted.

Entitlement to service connection for cirrhosis of the liver as secondary to hepatitis C is granted.

____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


